Name: Council Regulation (EEC) No 4172/87 of 21 December 1987 opening, allocating and providing for the administration of a Community tariff quota for liqueur wines falling within subheadings ex 2204 21 35, ex 2204 21 39, ex 2204 29 35, ex 2204 29 39, ex 2204 21 49, ex 2204 29 49, ex 2204 21 59, ex 2204 29 59 of the combined nomenclature and originating in Cyprus (1988)
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 398 /23 COUNCIL REGULATION (EEC) No 4172/87 of 21 December 1987 opening, allocating and providing for the administration of a Community tariff quota for liqueur wines falling within subheadings ex 2204 21 35, ex 2204 21 39, ex 2204 29 35, ex 2204 29 39, ex 2204 21 49, ex 2204 29 49, ex 2204 21 59, ex 2204 29 59 of the combined nomenclature and originating in Cyprus ( 1988 ) based on the International Convention on the Harmonized Commodity Description and Coding System ; whereas this Regulation must take account of that fact by indicating the combined nomenclature codes and, where appropriate , the Taric code numbers within which the said products fall ; Whereas qualification for this tariff quota must be dependent on the wines being designated as liqueur wines in the VII document or V I 2 extract provided for by Regulation (EEC) No 3590/85 (3); Whereas the free-at-frontier reference price must be complied with for the wine in question ; whereas , in order that such wine may qualify for this tariff quota, Article 18 of Regulation (EEC) No 822/87 (4), as last amended by Regulation (EEC) No 3992/87 (5), must be complied with ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rates laid down for the quota should be applied consis ­ tently to all imports of the products in question into all the Member States until the quota is exhausted ; whereas , in the light of these principles , allocation of the tariff quota among the Member States would seem to preserve the Community nature of the quota ; whereas in order to correspond as closely as possible to the real trend of the market for the product in question the allocation should reflect the requirements of the Member States based on statistics of imports of the said products from Cyprus during a representative reference period and on the economic outlook for the quota period in question ; Whereas , however, there are no Community or national statistics concerning the wine in question and no reliable forecast of imports can be made ; whereas under these circumstances it seems appropriate to divide the volume into initial quota shares allowing for the capacity of the markets of the different Member States to absorb the wine in question ; Whereas , to allow for the trend of imports of the products concerned in the various Member States , the quota volume should be divided into two parts , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus , supplemented by the Protocol laying down the conditions and procedures for the implemen ­ tation of the second stage of the Agreement . and adapting certain provisions thereof (*), provides for the opening of an annual Community tariff quota of 150 000 hectolitres for certain liqueur wines falling within subheadings ex 2204 21 35 , ex 2204 21 39 , ex 2204 29 35 , ex 2204 29 39, ex 2204 21 49, ex 2204 29 49, ex 2204 21 59 or ex 2204 29 59 of the combined nomenclature , originating in Cyprus ; Whereas this volume is subject to an annual increase of 5 % from the entry into force of the Protocol , and will therefore, pursuant to Article 18 of the Protocol in question, be 157 500 hectolitres in 1988 ; whereas , within the limits of the tariff quota, customs duties are to be abolished progressively according to the timetables and under the conditions as laid down in Articles 5 and 16 of the said Protocol ; whereas, however, the Protocol to the Association Agreement between the European Economic Community and the Republic of Cyprus consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community (2) stipulates that the Kingdom of Spain shall apply, from the date it enters into force, a duty reducing the gap between the rate of the basic duty and that of the preferential duty, while the Portuguese Republic shall defer application of the pref ­ erential arrangements for the products in question until the start of the second stage ; Whereas , therefore , this Community tariff quota should be opened for 1988 ; Whereas from the date on which the said quota is opened, the nomenclature used in the Common Customs Tariff will be replaced by the combined nomenclature O OJ No L 393 , 31 . 12 . 1987, p . 2 . (2) OJ No L 393 , 31 . 12 . 1987 , p . 37 . (J) OJ No L 343 , 20 . 12 . 1985 , p . 20 . O OJ No L 84, 16 . 3. 1987 , p . 1 . O OJ No L 377 , 31 . 12 . 1987 , p . 20 . No L 398 /24 Official Journal of the European Communities 31 . 12 . 87 the first being allocated among the Member States and the second held as a reserve to cover any subsequent requirements of Member States which have used up their initial share ; whereas, to afford importers in each Member State some degree of certainty, an appropriate level for the first part of the Community quota would, in the present circumstances , be 67 % of the quota volume ; Whereas the initial shares of the Member States may be used up at different rates ; whereas , in order to avoid any break in the continuity of supplies on this account, it should be provided that any Member State which has almost used up its initial share should draw an additional share from the corresponding reserve ; whereas each time its additional share is almost used up a Member State should draw a further share and so on as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this form of administration requires close cooperation between the Member States and the Commission and the latter must be able to monitor the extent to which the quota volume has been used up and inform the Member States accordingly; Whereas if at a given date in the quota period a considerable quantity of a Member State's initial share remains unused, it is essential that the Member State concerned should return a significant proportion thereof to the corresponding reserve in order to prevent part of the Community tariff quota from remaining unused in one Member State when it could be used in others ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of the quota shares allocated to that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1988 the customs duty applicable to imports into the Community, with the exception of Portugal, of the following products orig ­ inating in Cyprus shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below : Order No CN code Description Volume of quota(hi) Quota duty Wine of fresh grapes, including fortified wines ; grape must other than that of heading No 2009 : - Other wine ; grape must with fermentation prevented or arrested by the addition of alcohol : li I  In containers holding 2 litres or less : ll l.I Other : ' Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol : Other : 157 500 09.1417 ex 2204 21 35 ex 2204 21 39 White  Liqueur wines of an actual alcoholic strength of 15 % vol Other :  Liqueur wines of an actual alcoholic strength of 15 % vol v 5 ECU/hl : from 1 January to 29 February 4,5 ECU/hl : from 1 March to 31 December ex 2204 21 49 Of an actual alcoholic strength by volume exceeding 15 % but not exceeding 18 % vol : Other :  Liqueur wines : Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol I 6,1 ECU/hl : From 1 January to 29 February 5,5 ECU/hl : From 1 March to 31 December ex 2204 21 59 Other :  Liqueur wines 6,9 ECU/hl : From 1 January to 29 February 6,2 ECU/hl : From 1 March to 31 December 31 . 12 . 87 Official Journal of the European Communities No L 398 /25 Order No CN code Description Volume of quota (hi) Quota duty ex 2204 29 35 ex 2204 29 39 ex 2204 29 49  Other : Other : Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol : White  Liqueur wines of an actual alcoholic strength of 15 % vol Other :  Liqueur wines of an actual alcoholic strength of 15 % vol Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol Other :  Liqueur wines 3,9 ECU/hl : From 1 January to 29 February 3,5 ECU/hl : From 1 March to 31 December 5 ECU/hl : From 1 January to 29 February 4,5 ECU/hl : From 1 March to 31 December ex 2204 29 59 Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol : Other :  Liquer wines 6,9 ECU/hl : From 1 January to 29 February 6,2 ECU/hl : From 1 March to 31 December 2 . To qualify for this tariff quota, the wines must be designated as liqueur wines in the VII document or V 1 2 extract provided for by Regulation (EEC) No 3590/ 85 . 3 . The wine in question shall be subject to the free-at ­ frontier reference price . In order that such wine may qualify for this tariff quota, Article 54 of Regulation (EEC) No 822/ 87 must be adhered to . Article 2 1 . The tariff quota referred to in Article 1 shall be divided into two parts . 2 . An initial part of 105 525 hectolitres shall be allocated among the Member States ; subject to Article 5 , the following quota shares shall be valid until 31 December 1988 : Article 3 1 . If a Member State has used 90 % or more of its initial share as specified in Article 2 (2), or of that share less any portion returned to the reserve pursuant to Article 5 , it shall forthwith, by notifying the Commission and to the extent that the reserve so permits , draw a second share equal to 15 % of its initial share , rounded up where necessary to the next whole number. 2 . If, after its initial quota share has been used up, a Member State has used 90 % or more of its second share as well , it shall forthwith , using the procedure provided for in paragraph 1 and to the extent that the reserve so permits , draw a third share equal to 7,5 % of the initial share , rounded up where necessary to the next whole number. 3 . If, after its second share has been used up, a Member State has used 90 % or more of its third share , it shall , using the procedure provided for in paragraph 1 , draw a fourth share equal to the third . This process shall continue until the reserve is used up. 4 . By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw smaller shares than those specified in the said paragraphs if there is reason to believe that they might not be used in full . Member States shall inform the Commission of their reasons for applying this paragraph . (hectolitres) Benelux 115 Denmark 60 Germany 1 890 Greece 20 Spain 20 France 20 Ireland 60 Italy 20 United Kingdom 103 320 3 . The second part of the quota , amounting to 51 975 hectolitres , shall constitute the reserve . No L 398/26 Official Journal of the European Communities 31 . 12 . 87 Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1988 . Article 5 By 1 October 1988 at the latest Member States must return to the reserve the unused portion of their initial share which, on 15 September 1988 , is in excess of 20 % of the initial volume. They may return a greater portion if there is reason to believe that it might not be used . By 1 October 1988 at the latest Member States must notify the Commission of the total quantities of the products concerned imported on or before 1 5 September 1988 and charged against the Community quota and of any portion of their initial share that they are returning to the reserve . Article 6 The Commission shall keep account of the shares drawn by Member States pursuant to Articles 2 and 3 and shall inform each Member State ot the extent to which the reserve has been used up as soon as it has been notified . It shall inform the Member States not later than 5 October 1988 of the state of the reserve following any return of quota shares pursuant to Article 5 . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available, and to this end shall notify the amount of that balance to the Member State making the final drawing. Article 7 1 . Member States shall take all appropriate measures to ensure that additional drawings of shares pursuant to Article 3 enable imports to be charged without inter ­ ruption against their accumulated shares of the Community tariff quota . 2 . Member States shall ensure that importers of the products concerned have free access to the quota shares allocated to them. 3 . The extent to which a Member State has used up its shares shall be determined on the basis of the imports of the goods in question entered with the customs auth ­ orities for free circulation . Article 8 At the request of the Commission, Member States shall inform it of imports actualiy charged against their quota shares . Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 10 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1987 . For the Council The President B. HAARDER